Citation Nr: 0902289	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1967 
to May 1969.  He died on July [redacted], 1999.  The appellant is his 
surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This matter was initially before the Board in May 2006.  In 
May 2007, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  The opinion was 
received in June 2007.  Pursuant to the appellant's request, 
the case was remanded to the RO for consideration to the VHA 
opinion prior to appellate review in August 2007.  The case 
has returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1999.  The death certificate 
lists the cause of death as kidney cancer.  

2.  The veteran had no service-connected disability at the 
time of his death.

3.  Although the veteran served in the Republic of Vietnam 
during the Vietnam era, and was, therefore, presumed to have 
been exposed to Agent Orange or other herbicides while there, 
his kidney cancer (the cause of his death) is not on the list 
of diseases presumptively associated with herbicide exposure.

3.  There is no evidence of kidney cancer (i.e., the cause of 
the veteran's death) during the veteran's military service or 
one year after service, or for decades thereafter, and there 
is no evidence of a link between the cause of his death and 
his military service, including his presumed Agent Orange 
exposure.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the appellant dated in June 2001 
and March 2003.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate her claim 
for service connection for cause of death, (2) informing the 
appellant about the information and evidence the VA would 
seek to provide, and (3) informing the appellant about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that an effective date for the award of benefits will 
be assigned if service connection for the cause of the 
veteran's death is awarded until after the rating decision on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, Dingess notice was provided in May 2006, after issuance 
of the initial unfavorable AOJ decision in April 2003.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2001 and March 2003, followed by subsequent notice required 
under Dingess in May 2006, the RO readjudicated the claim in 
a November 2006 SSOC.  Thus, the timing defect in the notice 
has been rectified.

With regard to content of VCAA notice for claims for 
Dependency and Indemnity Compensation (DIC) benefits, Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), requires that 
such a notice letter include 1) a statement of the conditions 
for which a veteran was service-connected at the time of his 
death, 2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and 3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

The appellant was not provided with this notice.  However, 
the veteran was not service-connected for any disabilities in 
his lifetime and the appellant does not contend that he was, 
as she bases her claim on exposure to Agent Orange that 
happened in service which caused his death.  The Board 
observes that the nature of the appellant's claim reflects 
her actual knowledge that the veteran was not service- 
connected for any disabilities.

Further, to the extent that there is a presumption of 
prejudice due to content error under Hupp, the Federal 
Circuit Court recently ruled as to how to cure such a defect.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), it 
held that any VCAA error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of a claim, is presumed prejudicial.  
Further, VA, not the appellant, has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the appellant in that it does not affect the 
essential fairness of the adjudication.  See id.  To do this, 
VA must demonstrate that (1) any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Hupp has been 
rebutted by the appellant's actual knowledge of the evidence 
she is required to submit in this case based on the 
statements submitted by her.  Specifically, throughout the 
course of the appeal process, the appellant and her 
representative submitted several lay statements and medical 
opinions regarding the veteran's exposure to Agent Orange 
during service and its link to his kidney cancer, which 
caused the veteran's death.  These statements and medical 
opinions indicate the appellant has actual knowledge of the 
evidence required of her to substantiate her service-
connection claim for cause of the veteran's death.  See 
generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Hupp notice, the appellant 
was afforded a meaningful opportunity to participate in the 
adjudication of her claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), private medical records as identified and 
authorized by the appellant, and death certificate.  The 
appellant and her representative also had submitted various 
lay statements and a private medical opinion regarding the 
link between the veteran's cause of death and his exposure to 
Agent Orange during service.  Further, the RO has obtained a 
VA medical nexus opinion regarding the veteran's cause of 
death and his exposure to Agent Orange.  The Board also has 
obtained a VA examination or Veterans Health Administration 
(VHA) opinion with respect to the veteran's causes of death.  
In this regard, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 
5103A(a) does not always require the Secretary to assist the 
claimant in obtaining a medical opinion or examination for a 
DIC claim, but it requires VA to assist a claimant in 
obtaining such an examination or opinion whenever it is 
necessary to substantiate the DIC claim.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2006 and August 2007 remands.  
Specifically, the May 2006 Board remand instructed the RO to 
issue a corrective notice in compliance with Dingess, supra, 
and obtain any missing medical records from Vanderbilt 
Hospital in Nashville, Tennessee, from 1999.  The August 2007 
Board remand instructed the RO to readjudicate the 
appellant's claim with consideration of a June 2007 VHA 
medical opinion and any other additional evidence added to 
the record.  The Board finds that the RO has complied with 
these instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); 
see 38 U.S.C.A. Chapter 11.  Generally, a veteran's death is 
service connected if the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

Here, the appellant contends that the veteran's death is 
attributable to his military service, including his presumed 
exposure to Agent Orange or other herbicide while in Vietnam.  
The veteran died in July 1999.  The death certificate lists 
the primary cause of his death as kidney cancer, with no 
contributory causes listed.  The veteran was not service-
connected for any disability at the time of his death.  
Therefore, in order to establish service connection for the 
cause of the veteran's death here, the evidence of record 
must demonstrate that the cause of his death listed may be 
service-connected based on the presumption afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, or that it was 
actually incurred in or aggravated by his military service.

With respect to presumptive service connection due to Agent 
Orange exposure, the veteran's SPRs show that the veteran 
served in Vietnam.  However, the veteran's cause of death, 
kidney cancer, is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence 
does not show the veteran had other cancers for which 38 
C.F.R. § 3.309(e) is applicable.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  In fact, VA also has specifically determined that 
renal cancer is not associated with exposure to herbicide 
agent for purposes of the presumption.  See 72 Fed. Reg. 
32,395 (June 12, 2007) (emphasis added).  

In addition, the veteran was not medically diagnosed with 
kidney cancer until 1999, approximately 30 years after 
leaving service (and, by implication, Vietnam).  For the 
presumption to apply, any kidney cancer must have become 
manifest to a degree of 10 percent or more within a year 
after the last date the veteran was exposed to an herbicide 
agent during military service in 1970, which is simply not 
shown here.  
38 C.F.R. § 3.307(a)(6)(ii). 

Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the appellant from establishing entitlement to service 
connection for the veteran's cause of death with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In this respect, a review of the veteran's STRs is negative 
for diagnosis or treatment of kidney cancer, the cause of his 
death.  The STRs also do not indicate the existence of any 
problems with the veteran's kidney.  The veteran's separation 
examination in May 1969 also was unremarkable for any such 
problems. 
  
Post-service, the first evidence of kidney cancer is in 
February 1999, prior to the veteran's death and decades after 
his military service.  The Federal Circuit Court has 
determined that such a lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection for the cause of the veteran's death may 
not be established based on chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  

With respect to a nexus between the cause of the veteran's 
death and his period of active service, the Board finds that 
no competent evidence of such a link.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Van Slack, 5 Vet. App. at 502 (1993).  In this regard, the 
medical evidence of record on this determinative issue 
includes three favorable medical opinions and one unfavorable 
VHA medical opinion.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the three positive opinions, the veteran's treating 
physician before his death, Dr. F.M., provided a statement in 
March 2000, indicating that although the veteran's carcinoma 
was not included in the list of presumptive diseases in 
accordance with 38 C.F.R. § 3.309(e), "it is more likely 
than not that [the veteran's] carcinoma was associated with 
Agent Orange."  Dr. F.M. further indicated that it is likely 
that more veterans will develop other types of malignancies 
that are not currently included in 38 C.F.R. § 3.309(e), with 
the implication that the veteran's kidney cancer would be one 
of these diseases.  A medical opinion obtained from a VA 
physician in November 2001 also indicated that while "[t]he 
medical information linking renal cancer to Agent Orange is 
not strong,...it is as least likely as not that the veteran's 
renal cancer was due to exposure to Agent Orange...," with the 
rationale being that there was no evidence to show that there 
was no relationship between renal cancer and Agent Orange.  
See VA Form 119 dated in December 2001.  In this regard, 
these two opinions are merely prospective and speculative as 
to a link between the veteran's kidney cancer and Agent 
Orange; therefore, the Board finds that they are of limited 
probative value.

As to the third positive opinion by Dr. C.B., the Board also 
finds that it is of limited probative value.  See Dr. C.B.'s 
medical evaluation report dated in May 2005.  In general, Dr. 
C.B.'s opinion is based upon general statistics regarding 
renal cancer and Agent Orange, and does not specifically 
pertain to the veteran in this case.  Although Dr. C.B. 
indicates that in providing his medical nexus opinion, he had 
reviewed the veteran's STRs, post-service medical records, 
lay statements, other medical opinions, and medical 
literature review, his opinion fails to discuss  medical 
literature on this subject in light of the veteran's past 
medical history, including a family history of cancer and 
smoking by the veteran.  In fact, Dr. C.B. merely argued that 
because 39 studies showed relative risk of renal cancer from 
Agent Orange, while only nine studies showed little risk, 
there must be a link between Agent Orange and renal cancer.  
Further, Dr. C.B.'s opinion regarding the positive opinions 
of Dr. F.B. and the VA physician is also merely speculative 
in that he attempted to guess as to the reasons Dr. F.B. and 
the VA physician provided their positive opinions.  Dr. 
C.B.'s opinion also rested on the statements provided by the 
appellant.  In this regard, medical history provided by a lay 
person and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Consequently, 
the Board considers Dr. C.B.'s medical opinion to be of 
limited probative value. 
   
As to the negative VHA opinion dated in June 2007, the Board 
finds that the VHA evaluating physician, Chief of Oncology, 
not only provided reasons and bases for his opinions, but he 
also discussed the veteran's past medical history at length, 
including a history of cancer in his family and a history of 
smoking by the veteran.  In addition, the VHA medical 
evaluator conducted a review of medical literature concerning 
the relationship between renal cancer and Agent Orange.  It 
was pointed out that the literature on Agent Orange 
association with renal cell cancer, as reviewed by the 
Institute of Medicine (IOM), projects a relative risk ratio 
in this population that is not suggestive of causation.  The 
review of the literature since the IOM publication also fails 
to yield any support for Agent Orange exposure as a cause for 
renal cell cancer.  As this physician provided a detailed 
opinion regarding medical literature on this subject in light 
of the veteran's entire medical history, the Board finds that 
this opinion is entitled to great probative weight.  Thus, 
the Board concludes the negative VHA opinion suggesting no 
nexus outweighs the three favorable positive opinions.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


